 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT TS DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS| NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION FILED
JUL 1.2 2021
UNITED STATES OF AMERICA : CLERK, U.S. DISTRICT COURT
Plaintiff, § By Hy
§
Vv. § 2:20-CR-136-Z-BR-(8)
§
JIMMY PACHECO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 25, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jimmy Pacheco filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jimmy Pacheco was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Jimmy Pacheco; and ADJUDGES Defendant Jimmy Pacheco guilty of Count Twenty-Six of the
Superseding Indictment in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

fy pam —

MATAHEW J’ KACSMARYK
UNYTED STATES DISTRICT JUDGE

SO ORDERED, July [7 2021.

 
